Citation Nr: 1242109	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  08-30 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a back disability, to include demyelinating disease, claimed as due to a shell fragment wound

2.  Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for residuals of a left leg injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran has verified active duty service with the United States Army from June 1966 to June 1967.  He alleged an additional, unverified period of service from June 1967 to approximately July 1971, to include a tour of duty in Vietnam from July 1969 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This decision was a reconsideration of a September 2006 rating decision which declined to reopen a previously denied claim of service connection for a back condition, denied service connection for heart disease and denied service connection for a left leg injury.  

The Veteran testified at an April 2010 personal hearing before the undersigned Veterans Law Judge held at the RO; a transcript of that hearing is associated with the claims file.  The Board remanded the issues on appeal in May 2010 for further development.


FINDING OF FACT

During the course of this appeal, the Board was notified that the Veteran died in October 2012.



CONCLUSIONS OF LAW

1.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim of whether new and material evidence has been received to reopen a previously denied claim of service connection for a back disability, to include demyelinating disease, claimed as due to a shell fragment wound, at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) codified at 38 U.S.C.A. § 5121A.

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim of entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure, at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) codified at 38 U.S.C.A. § 5121A.

3.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim of entitlement to service connection for residuals of a left leg injury, at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) codified at 38 U.S.C.A. § 5121A.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A , substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).







      (CONTINUED ON NEXT PAGE)








ORDER

The appeal of the claim of whether new and material evidence has been received to reopen a previously denied claim of service connection for a back disability, to include demyelinating disease, claimed as due to a shell fragment wound, is dismissed.

The appeal of the claim of entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure, is dismissed.

The appeal of the claim of entitlement to service connection for residuals of a left leg injury is dismissed.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


